Citation Nr: 0817411	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 until 
November 1945.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2004 
rating decision of the VA Regional Office in St. Petersburg, 
Florida that denied an increased rating for bilateral hearing 
loss.  

The veteran was afforded a personal hearing in February 2008 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.

This case was advanced on the docket.  


FINDINGS OF FACT

Bilateral hearing loss is currently manifested by no more 
than Level II hearing loss in the right ear and no more than 
Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected bilateral 
hearing loss is more severely disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating.  Testimony was presented on personal hearing 
on appeal in February 2008 to the effect that the veteran had 
profound hearing impairment that made life very difficult for 
him.  He stated that he continued to be treated for 
diminished hearing, and had been given new hearing aids for 
increased symptomatology.  The appellant testified that he 
had great difficulty hearing women and children because of 
the higher pitch of their voices.  He said that he could not 
understand what was being said on the telephone, and had to 
hand it over to his wife to speak.  The veteran testified 
that it was difficult to hear the radio and television, and 
that it was annoying to both his wife and himself to have to 
ask her to repeat herself multiple times when they spoke.  He 
said that he could not hear individual conversations in a 
group of people.  The appellant related that he retired at 65 
but not due to hearing loss.  His wife attested to the many 
difficulties and frustrations they both experienced due to 
the veteran's substantial hearing impairment.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased compensation issue, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant 
that to substantiate a claim, the claimant must provide or 
ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 33 Vet.App. 27 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  This was 
accomplished in the statement of the case sent to the veteran 
in August 2007.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. Vazquez-Flores.

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
appellant in May 2004, as well as an August 2007 supplemental 
statement of the case that fully addressed all four notice 
elements.  The letter informed the appellant of the evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  For these reasons, 
it is not prejudicial for the Board to proceed to finally 
decide this appeal.

VA's duty to assist the veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board points 
out, however, that the veteran most recently had a VA 
audiometric evaluation in April 2007, and submitted private 
clinical evidence dated in February 2007 that did not 
significantly differ in the clinical findings to his favor.  
Moreover, none of the objective testing as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests showed results consistent with more 
than a zero percent disability evaluation.  Therefore, this 
appeal involves a claim that is not substantiated as a matter 
of law at the time. See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Therefore further development in this 
regard is not warranted.

The Board finds that all necessary development has been 
accomplished, and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The veteran was afforded VA clinical 
examinations in July 2004 and most recently in April 2007.  
He submitted a recent clinical report dated in February 2007 
from his own practitioner in support of his claim.  He 
presented testimony on personal hearing on appeal in February 
2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim of entitlement to an increased 
rating for bilateral hearing loss. See Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7(2007).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2007).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85 (2007).

In addition to the hearing loss criteria above, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa [C.F.R. § 4.85], whichever results in the higher 
numeral. 38 C.F.R. § 4.86(a) (2007).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed. See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85.

Factual Background and Legal Analysis

Service connection for bilateral hearing loss was granted by 
rating decision dated in July 1998 and a zero percent rating 
was assigned.  A claim for an increased rating was received 
in September 2003.

The veteran was afforded VA audiology examination in July 
2004 and reported that his hearing had worsened.  Audiometric 
evaluation disclosed pure tone threshold averages of 
20/20/65/90 and 15/40/70/90 at the 1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  The 
average pure tone threshold loss was 49 decibels in the right 
ear and 54 decibels in the left ear.  Speech recognition 
scores were 96 percent in the right ear and 92 percent in the 
left.  A diagnosis was rendered of moderately severe to 
profound high frequency sensorineural hearing loss in the 
right ear, and mild to profound sensorineural hearing loss in 
the left ear.  These clinical findings correlate to auditory 
acuity numeric designations of Level I hearing loss in each 
ear according to VA rating criteria. See 38 C.F.R. § 4.85, 
Table VI.

The appellant submitted the results of audiometric testing 
performed by HearX in February 2007.  It was reported that he 
had problems with hearing/understanding one-on-one 
conversation, TV/entertainment, small groups, background 
noise, and had communication difficulties that were annoying 
and upsetting, and affected enjoyment in life.  On pure tone 
testing, he was shown to have approximate threshold averages 
of 30/50/75/95 and 35/35/75/90 at the 1000/2000/3000/4000 
Hertz frequencies in the right and left ears, respectively.  
The average pure tone threshold loss was 55 decibels in the 
right ear and 59 decibels in the left ear.  Speech 
recognition scores were 96 percent in the right ear and 100 
percent in the left.  Word recognition ability was reported 
to be excellent.  A diagnosis of sensorineural hearing loss 
requiring amplification was rendered.  These clinical 
findings correlate to auditory acuity numeric designations of 
Level I hearing loss in the right ear and Level II hearing in 
the left ear according to VA rating criteria.  

The veteran's hearing was evaluated again for VA compensation 
purposes in April 2007.  Audiometric evaluation on this 
occasion disclosed pure tone threshold averages of 
35/30/70/90 and 30/40/75/95 at the 1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  The 
average pure tone threshold loss was 56 decibels in the right 
ear and 60 decibels in the left ear.  Speech recognition 
scores were 84 percent in the right ear and 88 percent in the 
left.  It was reported that pure tone testing revealed mild 
to profound sensorineural hearing loss in both ears with good 
speech discrimination.  These clinical findings correlate to 
auditory acuity numeric designations of Level II hearing loss 
in the right ear and Level III hearing in the left ear 
according to VA rating criteria. See 38 C.F.R. § 4.85, Table 
VI.

The Board has reviewed the audiometry results from VA 
compensation examinations in 2004 and 2007, as well as the 
results of private audiometric testing in February 2007.  
These findings conclusively establish that the veteran's 
current hearing deficit as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests would not entitle him to a compensable or 
higher rating for hearing loss.  His own privately submitted 
evidence in February 2008 reflects significantly better 
speech discrimination and relatively the same pure tone 
threshold averages when compared to VA audiometric evaluation 
only two months later.  Although it is clear that his hearing 
acuity has diminished since VA examination in July 2004, it 
still does not comport with the criteria that would afford 
him at least a 10 percent rating under 38 C.F.R. § 4.85.  

Additionally, since the veteran's pure tone thresholds at 
each of the relevant frequencies on the evaluation have not 
all been 55 decibels or more, or less than 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz, he does not 
meet the criteria for a higher disability evaluation under 38 
C.F.R. § 4.86(a) or § 4.86(b).

Consequently, there is no current clinical evidence that the 
veteran's hearing results approximate any of the criteria for 
an increased rating for bilateral hearing loss.  The Board 
empathizes with the limitations and annoyances occasioned by 
service-connected hearing loss.  However, in a case where the 
law and not the evidence is dispositive, the claim must be 
denied because of the lack of entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, the 
disability picture presented by the appellant's hearing loss 
is not shown to be exceptional or unusual in any way, and 
thus does not provide a basis for allowance of an 
extraschedular evaluation.  For example, it has not been 
shown that his hearing problems have markedly interfered with 
employment or resulted in frequent hospitalizations.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007). See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
doctrine of reasonable doubt is not for application in this 
instance. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); 38 C.F.R. § 4.21 (2007).  Under these 
circumstances, a rating in excess of zero percent for 
bilateral hearing loss is not warranted, and an increased 
rating must be denied.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


